DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Andoh, U.S. Publication Number 20100007327.
	Regarding claim 1, Andoh, discloses a  measurement and test apparatus and corresponding method  with features of the claimed invention including a load measurement system such a s load cell ( related to element 10) configured to perform measurement in two or more ranges; and a controller (element 38) connected to the load cell for data communication, wherein the controller is configured to acquire information of an active range of the load cell, and send command to the load cell to switch (see the abstract) the active range to another range of the two or more ranges (see claim 1).  
	Regarding claim 2, the controller is configured to determine a current accuracy according to the information of the active range; and a range switching module configured to determine a new measurement range according to a minimum accuracy requirement and the current accuracy (see, for example, paragraphs 0009-0010).  
	Regarding claim 5, the range switching comprises a judging section (element 74) to provide accuracy and configured to compare the accuracy requirement and current accuracy (see paragraph 0021).  
	Regarding claims 6-7, generally any load measurement system comprises a plurality of interfaces for communicating with a controller.  
	Regarding claim 8, the controller is either integrated with or attached to the load measuring device.  
	Regarding claim 9, the controller can be  located at a remote location from the load measuring device.

Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-11, are rejected under 35 U.S.C. 103 as being unpatentable over Andoh, U.S. Publication Number 20100007327.
	Regarding claim 10, Andoh, discloses a  measurement and test apparatus and corresponding method with features of the claimed invention including measuring a load using a multiple range load measuring device with a controller, wherein the multiple range load measuring device is configured to measure the load in an active range; receiving a change in a target value; and switching the active range to another range of the multiple ranges of the load measuring system.  Although his system is well applicable to torque, he is silent on such application.  Since a torque is the effect of a force by a distance, it would have been obvious for a skill artisan, before the effective filing date of the invention to modify his design to apply the concept to a system to measure torque 
	Regarding claim 11, the switching action is  transmitting information of active range between the controller and the load cell body.  

Claims 16, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over 	Ruehmann et al., U S Patent No. 10.465.458, in view of ANDOH, U.S. Publication Number 20100007327
	Regarding claim 16,  Ruehmann et al., discloses a tubular make up system (see claim 18), comprising: a tong assembly (see col. 1, line 21), a load cell body (element 226), attached to the tong assembly and configured to measure torque (see col. 1, line 51), applied by the tong assembly, and a controller connected to the load cell body for data communication, wherein the controller (element 204) is configured to acquire information of the load cell body, and send command to the load cell body.  Ruehmann et al., does not teach selecting of load in a range.  Such concept of selecting a load from a range, however, is known.  ANDOH, teaching a measurement and test apparatus using a multiple range load measuring device.  Since Andoh’s concept is a general concept, and can be applied to any loading system, it would have been obvious for a skill artisan, before the effective filing date of the invention to modify Ruehmann et al., using teachings of Andoh, to consider to control the load in a range.  Such action can offer more controlled operation, and thus provides for a more accurate load cell assembly.
	Regarding claim 19,  wherein the load  ranges are corresponding to torque ranges.  
	Regarding claim 20, Andoh’s range can partially overlap.

Claims 3-4, 12-15, and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 
The prior art, as shown in the List of the References (PTO-892 form), are made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Max H. Noori whose telephone number is (571) 272-2185 and whose E-mail is Max.Noori@USPTO.GOV.  The examiner can normally be reached on Tuesday-Friday from 8:00 AM to 6:00 P.M.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-2800.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. The central fax number is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MAX H NOORI/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        Thursday, April 28, 2022